PD-0294&0295-15

                           AUSfih\ .Texas'

 etsenTbaEPu -W3BPA&UE1-        ^        Appals mos oi-ft-mnrt-a?

 -Testate of Texas              I     ^sc Am              &W/4&
                               5                          M07fiZP>




                !Uz ttlbud iw& £iROM!f>Tfcuaa :3usTtfV -iffis




    ^WfSfti*                                          RECEIVED IN
COURTOFFCR«ALAPPEALS                             COURTOFCR.M.NALAPPEALS
     MAR 20 2015                             -        ^R 16 2015
   Abel Acosta, Clerk                               Abel Acosta, Glerk